Exhibit 10.7

FIRST AMENDMENT TO

INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT

This Amendment is made as of March 4, 2014 by and between Fidus Investment
Corporation, a Maryland corporation (the “Company”) and Fidus Investment
Advisors, LLC, a Delaware limited liability company (the “Advisor”).

WITNESSETH:

WHEREAS, the Company and the Advisor are parties to that certain Investment
Advisory and Management Agreement (the “Agreement”) dated as of June 21, 2011;

WHERAS, the Agreement remains in full force and effect; and

WHEREAS, the Company and the Advisor desire to amend the Agreement as set forth
below.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Advisor hereby
agree as follows:

1. Section 3(b)(ii) is restated in its entirety as follows:

(ii) The second part of the Incentive Fee (the “Capital Gains Fee”) shall be
calculated and payable in arrears as of the end of each fiscal year (or, upon
termination of this Agreement pursuant to Section 9, as of the termination date)
based on the Company’s net capital gains, if any on a cumulative basis from the
Company’s inception through the end of each fiscal year. For purposes of this
Agreement, net capital gains are calculated by subtracting (A) the sum of the
Company’s cumulative aggregate realized capital losses and aggregated unrealized
capital depreciation from (B) the Company’s cumulative aggregate realized
capital gains, if any. If such amount is positive as of the end of the relevant
fiscal year, then the Capital Gains Fees for such year shall be equal to 20% of
such amount, less the aggregate amount of Capital Gains Fees paid in all prior
years. If such amount is negative, then there shall be no Capital Gains Fee for
such year. If this Agreement shall terminate as of a date that is not a
fiscal-year end, the termination date shall be treated as though it were a
fiscal-year end for purposes of calculated and paying a Capital Gains Fee.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

FIDUS INVESTMENT CORPORATION By:   /s/ CARY L. SCHAEFER Name:   Cary L. Schaefer
Title:   Chief Financial Officer

 

FIDUS INVESMENT ADVISOR, LLC By:   /s/ EDWARD H. ROSS Name:   Edward H. Ross
Title:   Manager and Chief Executive Officer